Title: To Thomas Jefferson from C. W. F. Dumas, 2 February 1787
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 2 Feb. 1787. Is “toujours en peine de 3 choses”: the healing of TJ’s hand; the fate of a letter he sent some time ago through Du Muy for Lafayette; and the fate of two letters, especially the second, that he wrote to TJ and entrusted to Ambassador Brantzen. He writes at the Hôtel de France, “un moment avant que Mr. l’Ambr. ferme son paquet et expédie Son Courier.”
